WAIVER AGREEMENT

WAIVER AGREEMENT (this “Waiver”), dated as of March 28, 2008, to the Revolving
Credit Agreement, dated as of February 12, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Foamex L.P., a Delaware limited partnership (the “Borrower”), the
Borrower’s affiliates party thereto as guarantors (collectively, the
“Guarantors”), the financial institutions party thereto as lenders (the
“Lenders”), Bank of America, N.A., as administrative agent for the Lenders (the
“Administrative Agent”), Banc of America Securities LLC, as sole lead arranger
and as sole bookrunning manager (in such capacities, “BAS”), and Wells Fargo
Foothill, LLC and Wachovia Bank, National Association, as co-documentation
agents (the “Documentation Agents”). Capitalized terms used but not defined
herein shall have the respective meanings set forth in the Credit Agreement.

WHEREAS, the Borrower, the Guarantors, the Lenders, the Administrative Agent,
BAS and the Documentation Agents have entered into the Credit Agreement; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Majority Lenders waive the requirement that the Borrower deliver to the
Administrative Agent, within 90 days after the end of the 2007 Fiscal Year, the
audited financial statements of the Borrower and its Subsidiaries as at and for
the Fiscal Year ended December 30, 2007 and the related report and opinion to be
delivered with such audited financial statements, all as required pursuant to
Section 5.1(a) of the Credit Agreement, and the Administrative Agent and the
Majority Lenders are agreeable to do so subject to the terms and conditions set
forth herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and subject to the condition precedent set forth in
Section 2 hereof, the parties hereto hereby agree as follows:

 

SECTION 1.

WAIVER TO THE CREDIT AGREEMENT.

Effective as of the Effective Date (as defined in Section 2), the Administrative
Agent and the Majority Lenders hereby waive the requirement that the Borrower
deliver to the Administrative Agent, within 90 days after the end of the 2007
Fiscal Year, the audited financial statements of the Borrower and its
Subsidiaries as at and for the Fiscal Year ended December 30, 2007 and the
related report and opinion to be delivered with such audited financial
statements, all as required pursuant to Section 5.1(a) of the Credit Agreement,
provided, that the Borrower shall deliver such audited financial statements and
such report and opinion to the Administrative Agent on or before April 30, 2008.

 

SECTION 2.

EFFECTIVENESS.

This Waiver shall become effective on such date (the “Effective Date”) as
counterparts of this Waiver executed by the Borrower, the Guarantors, the
Majority Lenders and the Administrative Agent shall have been delivered to the
Administrative Agent.

 

--------------------------------------------------------------------------------



 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES.

The Borrower reaffirms and restates the representations and warranties set forth
in Article 6 of the Credit Agreement, after giving effect to the waiver set
forth in Section 1 hereof, and all such representations and warranties shall be
true and correct in all material respects on the date hereof with the same force
and effect as if made on such date (except to the extent that any such
representation and warranty expressly relates to a specified prior date, in
which case such representation and warranty shall be correct as of such
specified prior date). In addition, the Borrower represents and warrants (which
representation and warranty shall survive the execution and delivery hereof) to
the Administrative Agent that, after giving effect to the waiver set forth in
Section 1 hereof, there exists no Default or Event of Default.

SECTION 4.   REFERENCES TO CREDIT AGREEMENT; RATIFICATION AND CONFIRMATION.

4.1       From and after the effectiveness of this Waiver and the waiver
contemplated hereby, all references in the Credit Agreement to “this Agreement”,
“hereof”, “herein”, and similar terms shall mean and refer to the Credit
Agreement, as modified by this Waiver, and all references in the other Loan
Documents shall mean the Credit Agreement as modified by this Waiver.

4.2       This Waiver constitutes a Loan Document under the Credit Agreement.

4.3       Except as specifically set forth in Section 1 hereof, nothing herein
shall be deemed to be a waiver of any covenant or agreement contained in, or of
any Default or Event of Default under, the Credit Agreement or any of the other
Loan Documents, and each of the parties hereto agrees that, except to the extent
specifically set forth in Section 1 hereof, all of the covenants and agreements
and other provisions contained in the Credit Agreement and the other Loan
Documents are hereby ratified and confirmed in all respects and shall remain in
full force and effect from and after the date of this Waiver.

4.4       Each of the Guarantors hereby ratifies its guarantee of the
Obligations pursuant to Article 13 of the Credit Agreement and each of the
Guarantors and the Borrower hereby ratifies its grant of a security interest in
the Collateral in which it has an interest to secure the payment of the
Obligations.

4.5       The parties hereto shall, at any time and from time to time following
the execution of this Waiver, execute and deliver all such further instruments
and take all such further actions as may be reasonably necessary or appropriate
in order to carry out the provisions of this Waiver.

 

SECTION 5.

COUNTERPARTS.

This Waiver may be executed in any number and in separate counterparts, each of
which shall be an original, but all of which shall together constitute one and
the same agreement; signature pages may be detached from multiple separate
counterparts and attached to a single

 

 

2

 

--------------------------------------------------------------------------------



counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page to this Waiver
by telecopier or by electronic mail shall be effective as delivery of a manually
executed counterpart of this Waiver.

 

SECTION 6.

GOVERNING LAW.

THIS WAIVER SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO THE
CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

[Remainder of page intentionally left blank]

 

 

3

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FOAMEX L.P.

 

By:

FMXI, LLC, its Managing General Partner

 

By:

/s/ George L, Karpinski

 

Title:

Vice President

FMXI, LLC

 

By:

/s/ George L, Karpinski

 

Title:

Vice President

FOAMEX INTERNATIONAL INC.

 

By:

/s/ George L, Karpinski

 

Title:

Senior Vice President

FOAMEX CANADA INC.

 

By:

/s/ George L, Karpinski

 

Title:

Treasurer

FOAMEX LATIN AMERICA, INC.

 

By:

/s/ George L, Karpinski

 

Title:

Vice President

FOAMEX MEXICO, INC.

 

By:

/s/ George L, Karpinski

 

Title:

Vice President

FOAMEX ASIA, INC.

 

By:

/s/ George L, Karpinski

 

Title:

Vice President

 

--------------------------------------------------------------------------------



FOAMEX CARPET CUSHION LLC

 

By:

/s/ George L, Karpinski

 

Title:

Vice President

BANK OF AMERICA, N.A., Individually and as Administrative Agent

 

By:

/s/ William J. Wilson

 

Title:

Senior Vice President

WELLS FARGO FOOTHILL, LLC

 

By:

/s/ Maged Ghebrial

 

Title:

Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By:

/s/ Thomas A. Martin

 

Title:

Director

MERRILL LYNCH CAPITAL, a Division of Merrill Lynch Business Financial Services
Inc.

 

By:

 

 Title:

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:

/s/ Rebecca A. Ford

 

Title:

Duly Authorized Signatory

 

 

 

 